COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Elder and Fitzpatrick
Argued at Richmond, Virginia


DOUGLAS EDWARD HOLMES
                                         MEMORANDUM OPINION * BY
v.          Record No. 0839-96-2        JUDGE SAM W. COLEMAN III
                                              APRIL 1, 1997
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                     Herbert C. Gill, Jr., Judge
            Bruce P. Ganey (Ganey & Laibstain, P.C., on
            brief), for appellant.

            H. Elizabeth Shaffer, Assistant Attorney
            General (James S. Gilmore, III, Attorney
            General, on brief), for appellee.



     The sole issue presented in this appeal is whether the

evidence is sufficient to prove beyond a reasonable doubt that

the defendant had notice that his privilege and license to

operate a motor vehicle were suspended when he drove on November

15, 1995.

     On November 14, 1995, the defendant was convicted of

reckless driving.   The court suspended his privilege and license

to operate a motor vehicle for sixty days.   On November 15, 1995,

he was stopped by a Chesterfield County police officer and

charged with driving on a suspended license.   At trial the

circuit court found Holmes guilty of driving on a suspended

license, fined him $250, and suspended his license for an

     *
       Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
additional sixty days.   On appeal, Holmes challenges the

sufficiency of the evidence to prove that he knew his license had

been suspended effective November 14, 1995.   Finding that the

evidence is sufficient to support the trial court's finding that

the defendant had actual notice of the suspension of his license

or privilege to drive, we affirm the defendant's conviction.

     Viewing the evidence in the light most favorable to the

Commonwealth, the record proves that on November 14, 1995, the

defendant was convicted for reckless driving.   The warrant from

the general district court and the judge's notations on it stated

that the defendant was present at trial and unrepresented by

counsel, that he pleaded guilty, that he was found guilty as

charged, that he was fined $100, and that his privilege or

operator's license was suspended for sixty days.   The

Commonwealth also introduced a transcript of the defendant's

driving record from the Department (Division) of Motor Vehicles,

which showed a suspension of the defendant's privilege and

license with notice on November 14, 1995.
     On November 15, 1995, when the defendant was stopped in

relation to the charge on appeal, the defendant did not have an

operator's license with him so the officer ran a license check

using his Social Security number.   The check revealed that the

defendant's license had been suspended "with notice" on November

14, 1995.   The officer asked the defendant if he knew that his

license had been suspended.   The defendant "said that he didn't




                               - 2 -
know if his license was suspended or not.   He was in court that

morning prior to me stopping him that night, and he didn't really

give a yes or a no."

     At trial, the defendant testified that he did not understand

that his license was being suspended immediately at the November

14, 1995 trial.   He acknowledged that the judge told him that his

license was suspended, but stated that the entire encounter

lasted about thirty seconds and the judge did not tell him when

the suspension was to begin.   After he was convicted, the

defendant went to the clerk's office where a clerk asked for his

driver's license, which he testified he did not have with him.

The clerk had the defendant sign an Acknowledgement of

Suspension.   The acknowledgment form, which has a box to check

showing the date of suspension, was not checked and did not

indicate an effective date for the suspension.   However, in one

section on the form, the clerk had written "60 days 1/14/95."

The form also had a section which stated that the license "will

be suspended as of 11/24/95 pursuant to Va. Code § 46.2-395 if my

fine, fees, and costs of $129.00 are not paid by that date and

that my license must be surrendered to the court by that date."

The defendant testified he believed, based upon the

acknowledgment form, that his license would not be suspended

until November 24, 1995.
     "The judgment of a trial court sitting without a jury is

entitled to the same weight as a jury verdict and will not be set



                               - 3 -
aside unless it appears from the evidence that the judgment is

plainly wrong or without evidence to support it."    Martin v.

Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).

       In order to convict an accused of driving on a suspended

license, the Commonwealth must prove beyond a reasonable doubt

that the accused knew his license had been suspended.     Bibb v.

Commonwealth, 212 Va. 249, 250, 183 S.E.2d 732, 733 (1971);

Plummer v. Commonwealth, 13 Va. App. 13, 15, 408 S.E.2d 765, 766

(1991).   "[A] suspension is not effective when the order is

entered but rather when the party charged has been given notice

of its entry."    Plummer, 13 Va. App. at 16, 408 S.E.2d at 766.

Actual notice is sufficient notice upon which to base a

conviction for driving on a suspended license.    Pitchford v.

Commonwealth, 2 Va. App. 377, 381, 344 S.E.2d 924, 926 (1986).

       Although the defendant claims that the acknowledgment form

was misleading and caused him to believe that his privilege to

drive and operator's license was not suspended until November 24,

1995, the evidence proves that he had notice of the suspension as

of November 14, 1995.   The defendant admitted that the judge told

him at the reckless driving trial that his license to operate a

motor vehicle was suspended for sixty days.   The judge asked the

defendant for his license which he purportedly did not have with

him.   Nevertheless, it was apparent to the defendant that the

judge was attempting to have him surrender his license at the

time because his privilege to drive and license were being



                                - 4 -
suspended.   Holmes also admitted that he did not have his license

with him that day.

     After the trial, the defendant went to the clerk's office

where the clerk also asked for his license.   After the defendant

explained that he did not have his license, the clerk asked him

to sign the Acknowledgement of Suspension form.   Although Holmes

argues that the form was confusing and misleading, the section of

the form which he claims misled him because it contained the

November 24, 1995 date clearly tells a defendant he will be

subject to additional suspension for failing to pay his fines or

surrender his license by a certain date.   Any confusion that the

defendant claims concerning his not having notice of the

suspension would have been from his attempt to read the form for

his own benefit, disregarding what the form says, and his

disregarding what the judge told him.   See Speight v.

Commonwealth, 4 Va. App. 83, 88, 354 S.E.2d 95, 98 (1987) (en

banc) (holding that if the trier of fact finds an accused's

testimony incredible, he is entitled to infer that the accused

lied to conceal his guilt).

     We hold the evidence sufficient to prove beyond a reasonable

doubt that the defendant knew his license had been suspended.

Accordingly, we affirm the defendant's conviction.

                                                           Affirmed.




                               - 5 -